—Judgment, Supreme Court, New York County (Harold Tompkins, J.), rendered April 9, 1996, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The admission into evidence of the pocket knife was proper since it was relevant to explain why the officers did not search further for another cutting device. In any event, its admission did not deprive defendant of a fair trial, in view of the overwhelming evidence of guilt and the stipulations and other circumstances under which the knife was presented to the jury (see, People v Crimmins, 36 NY2d 230, 240-242). Concur— Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.